Citation Nr: 0946061	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1956 to 
October 1959.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2008 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Paul, Minnesota, (hereinafter RO).  

In September 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserted at the September 2009 hearing that he 
injured his right ankle while serving on active duty in 
Panama when he fell down a mountain.  He asserts that he was 
hospitalized for about three weeks and that his ankle was 
placed in a cast.  The service treatment records were 
destroyed by the 1973 fire at the National Personnel Records 
Center and are unavailable for review.  As such, the Board 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit- of-the-doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Records of in-service hospitalization as claimed by the 
Veteran are often maintained separate from service treatment 
records.  Thus, while the record reflects an April 2008 
Formal Finding on the Unavailability of Service Medical 
Records and the failure of the Veteran to provide sufficient 
information to obtain sick call or morning reports, because 
in-service hospitalization reports are maintained separately 
from records of outpatient treatment, it is possible that 
additional efforts to locate reports from the claimed in-
service hospitalization would yield positive results.  In 
this regard, the Veteran reported in a July 2008 statement 
that he was hospitalized for a broken right ankle after 
falling down a hill in 1957 or 1958 at Fort Gulick in Panama.  
As such, the RO will be requested to attempt to obtain the 
reports from this claimed hospitalization upon remand.  

The Veteran also testified that he underwent a surgical 
replacement of his right ankle at a private medical facility, 
"Abbot Northwest," in Minneapolis, Minnesota in 1997.  It 
is the Veteran's assertion that he also underwent a "foot 
replacement" as a result of the claimed in-service ankle 
injury.  The records from the claimed 1997 treatment have not 
been obtained.  Since they may included a relevant history, 
they should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  With any further assistance as 
necessary from the Veteran, the RO must 
attempt to obtain any records of 
hospitalization (i.e., the in-patient 
clinical records) for a right ankle 
injury while the Veteran was attached to 
the 565th Ordinance Group at Ft. Guilick 
in Panama in 1957 or 1958.  Efforts to 
obtain these records should end only if 
VA concludes that the records sought do 
not exist, that further efforts to obtain 
those records would be futile, or where 
the Federal department or agency advises 
VA that the requested records do not 
exist or the custodian does not have 
them.  Any negative response should be in 
writing, and associated with the claims 
folder.

2.  With any necessary assistance from 
the Veteran, the RO should attempt to 
obtain the records from the Veteran's 
reported treatment for the right ankle 
and/or foot in 1997 at "Abbot 
Northwest," in Minneapolis, Minnesota.  
All attempts to secure this evidence 
must be documented in the claims file 
by the RO.  

3.  Thereafter, the RO should review the 
evidence, undertake any further indicated 
development, to include obtaining a 
medical opinion, and re-adjudicate the 
claims.  If this re-adjudication does not 
result in a complete grant of all 
benefits sought by the Veteran, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case and an appropriate period of time 
must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


